         Case 6:20-cv-00203-ADA Document 25 Filed 08/24/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

KAJEET, INC.,                                    §
                                                 §          Case No. 6:20-cv-203-ADA
       Plaintiff,                                §
                                                 §         JURY TRIAL DEMANDED
v.                                               §
                                                 §
LIGHTSPEED SOLUTIONS, LLC                        §
                                                 §
       Defendant.                                §


     NOTICE OF READINESS FOR INITIAL CASE MANAGEMENT CONFERENCE

       Pursuant to the Court’s Standing Order Regarding Notice of Readiness in Patent Cases,

Plaintiff Kajeet, Inc. (“Kajeet”) submits this Notice of Readiness for Initial Case Management

Conference.

                                    PENDING MOTIONS

       There are currently no pending motions.

                                           DEFENDANT

       Kajeet filed this case on March 20, 2020, and Defendant Lightspeed Solutions, LLC

(“Lightspeed”) filed its Answer, Affirmative Defenses, and Counterclaims to Plaintiff's Original

Complaint on July 30, 2020 [Dkt. 1, 22].

                                      RELATED CASES

       Kajeet filed a related case in this District involving the same patent in the matter styled

Kajeet, Inc. v. Jamf Software, LLC, Civil Action No. Case No. 6:20-cv-0302-ADA, on April 21,

2020. Defendant Jamf Software, LLC (“Jamf”) filed its Answer to Plaintiff’s Complaint on

August 21, 2020. Kajeet waited until both Defendants Lightspeed and Jamf filed their Answers




                                                 1
         Case 6:20-cv-00203-ADA Document 25 Filed 08/24/20 Page 2 of 3




before submitting this Notice of Readiness, which is being contemporaneously filed in both of

these cases.

       Kajeet recently filed a third case involving the one of the same patents in this District

against Asavie Technologies Limited (“Asavie”) on July 31, 2020. See Kajeet Inc. v. Asavie

Technologies Limited, Civil Action No. 6:20-cv-705-ADA. Defendant Asavie has not yet been

served or filed its Answer to Plaintiff’s Complaint. While the Court’s Standing Order requires

Plaintiff to Notify the Court when all defendants have responded to the initial pleadings, Kajeet

did not want to delay the first two cases further based on the newly filed Asavie case and

respectfully requests that the Court set an Initial Case Management Conference for the cases

against Defendants Jamf and Lightspeed.


                                                    Respectfully submitted,

                                                    /s/ Jonathan T. Suder
                                                    Michael T. Cooke
                                                    Corby R. Vowell
                                                    Richard A. Wojcio
                                                    FRIEDMAN, SUDER & COOKE
                                                    604 East 4th Street, Suite 200
                                                    Fort Worth, TX 76102
                                                    817-334-0400
                                                    Fax: 817-334-0401
                                                    jts@fsclaw.com
                                                    mtc@fsclaw.com
                                                    vowell@fsclaw.com
                                                    wojcio@fsclaw.com

                                                    ATTORNEYS FOR KAJEET, INC.


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 24th day of August, 2020, I electronically filed the foregoing
document with the clerk of the court for the U.S. District Court, Western District of Texas, Waco
Division using the electronic case filing system of the court. The electronic case filing system



                                                2
         Case 6:20-cv-00203-ADA Document 25 Filed 08/24/20 Page 3 of 3




sent a “Notice of Electronic Filing” to the attorneys of record who have consented in writing to
accept this Notice as service of this document by electronic means.

                                                   /s/ Jonathan T. Suder




                                               3
